Citation Nr: 1757098	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  15-46 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD warrants a rating higher than 30 percent.  The Veteran's representative stated in a November 2017 brief that the last VA examination, held in June 2013, was too old to adequately evaluate the disability.

The Board also notes that the Veteran's complete VA treatment records do not appear to be of record.  While a December 2014 social work note stated that the Veteran had declined to receive therapy for his PTSD, in the periods of treatment records that are in the claims file, there are still reports of complaints related to PTSD, and these complaints are relevant to the claim.  In October 2010, the Veteran was treated for dyskinesia, choreiform movements, and sleep disturbance which were related to his PTSD.  In February 2016, the Veteran required sedation prior to an MRI because he was very agitated due to PTSD.

These symptoms, such as anxiety and choreiform movements, which appear quite significant, are not mentioned in the extremely brief June 2013 VA psychiatric examination.  This indicates to the Board that the June 2013 examination is indeed not representative of the current severity of the Veteran's PTSD, and the issue must be remanded in order to afford the Veteran with a new VA examination and obtain all relevant VA treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the Central Arkansas Veterans Healthcare System and its affiliated facility, the El Dorado Community Based Outpatient Clinic, from February 2012 to June 2015, and August 2016 to the present. 

2.  Schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  All files in Virtual VA and VBMS should be made available to and reviewed by the examiner.  All indicated tests should be conducted and those reports should be incorporated into the examination report and associated with the claims file. 

The examiner should identify all symptoms related to the Veteran's PTSD, including the duration, frequency and severity of each symptom and the impact of these symptoms on his social and occupational adaptability.

The examiner is asked to specifically address the VA treatment records that show October 2010 treatment for dyskinesia, choreiform movements, and sleep disturbance, and the Veteran's episode of severe anxiety in February 2016.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




